IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

Jesse Hemingway, )
Plaintiff, )
)

v. ) 1:17cv208 (TSE/MSN)
)
Miss. Chattman, et al., )
Defendants. )

MEMORANDUM OPINION

 

Jesse Hemingway, a federal inmate proceeding B Y, has filed a civil rights action,
pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388
(1971), and the Federal Torts Claim Act (“FTCA”), 28 U.S.C. §§ 2671 e_t M. Defendant Dr.
DiCocco has filed a Motion for Summary Judgment, as well as a supporting memorandum and
exhibits. Dkt. Nos. 73-74. Plaintiff` was given the Notice required by Local Rule 7(K) and the
opportunity to file responsive materials pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir.
197 5). Dkt. No. 75. Plaintiff has not filed a response. This motion is now ripe for
adjudication. For the reasons that follow, the Motion for Summary Judgment filed by Dr.
DiCocco Will be granted.

I. Background

In the operative complaint, plaintiff names the United States of America, HSA E.
Chattman, AHSA M. Francos, AHSA Scott-Boston, Dr. M. DiCocco, Dr. Piscitelli, Andarge
Yirga, LPN Amber McCaf`erthy, DNP/FNP Winbush, FNP/MSN T. McClellan, and Dr. K.

Prakash as defendants, and raises claims relating to the type of insulin he was provided as well as

the treatment of an injury to his foot which ultimately resulted in the amputation of one of his
toes, all while he was incarcerated at FCC Petersburg.l The following facts are undisputed.2
Plaintiff has been diabetic almost his entire life. Def"s. MSJ 11 4. During the time in
question, plaintiff was incarcerated at FCC Petersburg. Ld. 1[ l. At some point between
February and April 2016 plaintiff injured his right great toe. Dkt. No. 43.
Plaintiff’s medical records disclose the following:3
¢ In January 2016 plaintiff received his NPH insulin"' every day except for one moming.5
o In February 2016, plaintiff received his morning and evening NPH insulin every day
except for three days when he only received his evening NPH insulin.
0 On March 1, 2016 plaintiffs HgbAlC was 10.5.6
¢ In March 2016 plaintiff received his NPH insulin every day.

¢ On April 5, 2016 plaintiff complained that he feet were “burning.”

 

' Specifically, plaintiff alleges that he was prescribed Neutral Protamine Hagedorn
(“NPH”) insulin rather than insulin glargine (“Lantus”), even though he told the medical staff at
FCC Petersburg that the NPH insulin does not work well with his pancreas. Dkt. No. 43.

2 The facts set out here are derived from Dr. DiCocco’s memorandum of law in support
of his Motion for Summary Judgment, as well as from the attached exhibits. As previously
stated, plaintiff has not filed any affidavits or declarations in opposition to this Motion for
Summary Judgment. w Fed. R. Civ. P. 56. Plaintiff has submitted verified allegations in
opposition to a motion filed by defendant United States of America, however, those allegations
are not contradicted by the facts set out in this Order.

3 The following facts are found in Exhibits B and D to Dr. DiCocco’s Memorandurn in
Support of his Motion for Summary Judgement.

4 Plaintiff only received insulin when he showed up to pill call and did not refuse the
insulin injection.

5 Plaintiff s prescription required that he receive NPH insulin twice a day - once in the
morning and once in the evening. Def’s MSJ Exs. B, D. NPH insulin can be prescribed by
Bureau of Prison (“BOP”) staff without further approval. § 1[ 8. Lantus cannot be prescribed
by BOP staff without higher level approval justifying why the preapproved medication, in this
case NPH insulin, was ineffective despite the inmate’s compliance with the insulin regimen. §

6 The HgbAl C indicates a person’s average blood glucose levels for the past three
months. Def’s. MSJ 1[ 7. A value of under seven is considered to minimize complications from
diabetes. Ld.

On April 26, 2017, plaintiffs HgbAlC was 9.1.

In April 2016, plaintiff received his NPH insulin all but nine days in the morning. In May
2016, plaintiff only received his NPH insulin eight mornings, however, he received his
NPH insulin every evening. Finally, in June 2016, plaintiff only received his NPH
insulin one morning, however, he received his NPH insulin every evening except one.
When Dr. DiCocco examined plaintiff on July l, 2016, he found no diabetic ulcers on
plaintiff’s feet but noted that plaintiffs “right great toe has lost most of its sensory
supply.”

In July 2016, plaintiff only received his NPH insulin two mornings, however, he received
his NPH insulin every evening.

On August 2, 2016, plaintiff complained that he has been experiencing right great toe
numbness for the past month. MLP Yirga noted that plaintiff presented with a callus
formation on the tip of his toe without nail discoloration, which he stated was probably
from “direct compression of nerve from footwear (institutional boots) and callus.”
Finally, it was noted that diabetic shoes had already been ordered for plaintiff.

On August 23, 2016, plaintiff presented with a callus formation on his great right toe
without any secondary infection or drainage. MLP Yirga determined it was a callus.

An x-ray of plaintist right foot taken the same day showed no radiographic evidence for
osteomyelitis. Plaintiff’s blood tests showed he had normal red and white blood cell
counts, however, MLP Yirga prescribed plaintiff antibiotics.

In August 2016, plaintiff received his NPH insulin 14 mornings and every evening.

On September 6, 2016, plaintiff complained that he had an infection on his right great
toe, but that he kept being told by HSA Chatman, AHSA Brown, and MLP Yirga that it
was just a callus. Plaintiff asked to be seen by a podiatrist.

On September 12, 2016, MLP Yirga and Dr. DiCocco examined plaintiffs right great
toe. MLP Yirga performed a debridement of plaintiffs great right toe, took a culture of
the wound, and prescribed plaintiff antibiotics.

On September 22, 2016, MLP Yirga informed plaintiff that the culture test results were
“no anaerobic growth in 72 hours and aerobic mixed skin flora with multiple negative
rods, moderate growth.” He told plaintiff to finish his current antibiotics as directed and
to control his blood sugar, and then he ordered that plaintiff receive wound care for ten
days.

On September 30, 2016, Dr. Piscitelli prescribed plaintiff oral antibiotics and advised
plaintiff that he needed to better control his blood sugar level. He also referred plaintiff
to Dr. Prakash, an outside orthopedist, and ordered an x-ray and blood tests.

In September 2016, plaintiff received his NPH insulin all but 10 mornings, and he
received it every evening.

An October 7, 2016 x-ray of plaintiffs right foot was found to be “stable” when
compared to the August 23, 2016 x-ray of plaintiffs right foot.

On October 7, 2016, plaintiff was seen by Dr. Prakash who recommended removing
plaintiffs toe nail.

On October 26, 2016, MLP Yirga noted minimal drainage from plaintiffs right great toe
nail bed and offered to remove the toe nail, but plaintiff stated that he only wanted the

specialist to remove the toe nail. Dr. DiCocco approved plaintiffs request.

On October 28, 2016, offsite provider Nurse Elker, an expert in wound care, reviewed
plaintiffs medical records and noted that “ongoing repetitive pressure on the toe, likely
related to him walking in his boots, coupled with elevated HgbAl C are of primary
concern” with regards to plaintiff s toe ulcer.

On October 31 , 2016, Dr. DiCocco noted that plaintiff needed post-operative shoes.

In October 2016, plaintiff did not receive his NPH insulin 20 times in the morning and
only one time in the evening.

On November 14, 2016, Nurse Elker reviewed photographs of plaintiffs right great toe
and stated that “it is unlikely that the wound is complicated by osteomyelitis” and that he
did “not see any signs of an acute soft tissue infection.” However, he also stated that
there is “evidence of neuropathic injury” that was most likely the result of “improper foot
wear.” On November 18, 2016, Nurse Winbush noted several recommendations from
Nurse Elker, including that plaintiff be provided a wheelchair.

On November 28, 2016, Dr. DiCocco approved plaintiff for a wheelchair and wheelchair
companion “per wound specialist recommendation to have [plaintiff] off his feet.”

On November 30, 2016, an x-ray of plaintiff s right foot was taken because of “infection
right great toe diabetic.” The radiologist found no radiographic evidence of
osteomyelitis. That same day, plaintiffs HgbAlC level was 12.1.

In November 2016, plaintiff did not receive his NPH insulin 16 mornings but received his
NPH insulin every evening.

On December 2, 2016, Nurse McCafferty noted that plaintiff Was noncompliant with the

plan of care for his wound.

On December 5, 2016, Dr. DiCocco noted that plaintiffs “religious practices, such as
repeatedly removing bandages multiple times per day and reapplying with his own supply
are Very likely to compromise and impede wound care and healing.”

On December 26, 2016, Nurse McClellan changed plaintiffs wound dressing and noted
“Hyperpigmented nail with hardened callused tissue just beneath nail bed No
discharge.” She also provided plaintiff With ointment to use during dressing changes

In December 2016, plaintiff did not receive his NPH insulin 14 times in the moming, but
received his NPH insulin every evening.

On January 24, 2017, Nurse McClellan noted that plaintiffs right great toe was swelling,
inflamed, and there was circumferential blistering. She prescribed plaintiff a new
antibiotic.

On February 2, 2017, Nurse Winbush noted that there was necrotic tissue on plaintiffs
right great toe that had spread to the nailbed and that there was a one mm open wound
and a blister on the plantar toe. That same day plaintiff informed Nurse Winbush that
NPH insulin “doesn’t work for him.”

On February 8, 2017, plaintiff told Nurse Winbush that he was not taking his NPH
insulin in the morning because he was scared to take such a high dose of the NPH insulin.
That same day, his HgbAlC was 10.5.

A February 16, 2017 x-ray of plaintiffs right foot showed no radiographic evidence of
osteomyelitis.

On February 22, 2017, Dr. Rayudu recommended a blood flow test and a PPG of the

right great toe.

On February 24, 2017, Dr. Prakash removed plaintiffs right great toenail and performed
a debridement at John Randolph Medical Center (“JRMC”).

On March 19, 2017, Nurse McCafferty provided plaintiff with Wound care,

On March 20, 2017 , plaintiff signed a Medical 'I`reatment Refusal form in which he
acknowledged that he understood that refusing to take his morning NPH insulin “could
result in elevated blood sugar and firrther complications of health.”

On March 21, 2017, Dr. DiCocco noted that he had “explained to [plaintift] multiple
times that he must improve his diabetic control in order to achieve healing of his toe and
any other diabetic ulcers or wounds.”

A March 23, 2017 x-ray of plaintiffs right foot showed “no underlying bony erosive
changes to suggest osteomyelitis.”

On March 25, 2017, Nurse McCafferty noted a “[c]ircumferential blister around [the]
base of [plaintiff s] right great toe.”

On March 31, 2017, EMT Ramsey noted that plaintiff “has history of ‘callus on tip of
toe’ since as far back as August 2016, It appeared when he returned from surgery the
area was improving for few weeks but now has split open again, skin dry and thickening,
as well as discoloration.” She also noted that plaintiff complained “of burning pain in
the area of metatarsal and phalange joint of right great toe” where there was a “small
amount of redness as well as fine bumps/blister.” Finally, she noted that, the day
before, she noticed three “laceration type wounds approximately [one] cm each on the
bottom side of [plaintiff s] right great toe,” which plaintiff stated may have occurred

when he was cleaning his cell.

On April 3, 2017, Nurse Winbush requested that plaintiff be approved for a “tele-wound
consult,” which was approved by Dr. DiCocco on April 6, 2017, Also on April 6, 2017,
Nurse Winbush examined plaintiffs right great toe and noted that there was a blister at
the base of the toe and his “capillary refill is sluggish,” but there was “no edema in the
foot or leg.”

On April ll, 2017, PA-C Hall noted that plaintiff needed another debridement

On April 14, 2017, Dr. Prakash debrided plaintiffs right great toe.

On April 19, 2017, Nurse Winbuch cleaned and dressed plaintiffs great right toe wound,
On April 22, 2017, EMT Ramsey cleaned and dressed plaintiffs right great toe wound
and noted that plaintiff had wounds on his legs, which she addressed. She also cleaned
and dressed plaintiffs wounds the next day.

On April 24, 2017, Nurse Winbush cleaned and dressed plaintiffs right great toe wound,
prescribed an antibiotic, and took pictures to send to Nurse Elker.

On April 26, 2017, Nurse McClellan noted that plaintiffs right great toe wound had
necrotic tissues forming and serosanguinous drainage She cleaned and dressed the
wound.

On April 28, 2017, Dr. DiCocco noted that he had “stressed repeatedly to [plaintiff the]
need to control his diet and AlC levels for optimal healing of toes, etc. He also needs to
be sure he is not abraiding toes on shoe toe box of his shoes.”

On May 4, 2017, Nurse Elker evaluated pictures of plaintiff and noted “Non-healing
ulcer distal right great toe and new fissures on the plantar surface of the toe in the setting
of lower extremity neuropathic disease and possibly arterial insufficiency. Screening for

underlying osteomyelitis of the right lrst [sic] toe has been negative. There is also

evidence that one barrier to healing may be his adherence to his plan of care as evidenced
by his refusal of his morning NPH and his elevated HgbAl C levels. He would also
greatly benefit from weight loss and tighter blood glucose control. The record indicates
that his health care team has been diligent in his care and follow-up.”

On May 17, 2017, EMT Ramsey cleaned plaintiffs wound, which she found to have a
slight smell, likely because it has not been cleaned in two days. EMT Ramsey noted that
the smell disappeared after the wound was cleaned. She also noted that the size of the
wound bed had “not changed in weeks” and that there was “dry/dead skin building up
around the wound, some [of which] was easily flaked off.” EMT Ramsey also cleaned
plaintiffs wound the next day and she noted “a very faint odor before cleaning, no odor
after cleaned.”

On May 21, 2017, Dr. Basker at JRMC examined plaintiffs right great toe and noted that
the x-ray showed no definite findings to indicate osteomyelitis.

On May 21, 2017, plaintiffs HgbAlC was 9.6 and on June 13, 2017, it was 9.4.

On May 31, 2017, Dr. Rayudu strongly suspected osteomyelitis in the terminal phalanx
and recommended an MRI. He also noted that plaintiff may need an amputation of the
terminal phalanx of his right great toe.

On June 14, 2017, Dr. Piscatelli ordered lab tests and an orthopedic consult.

On June 26, 2017, Dr. Piscitelli noted that plaintiffs right great toe “non-healing sore
is getting worse, and the whole toe is now slightly cyanotic and painful to the touch.”

On June 28, 2017, plaintiffs HgbAlC was 10.2.

On June 29, 2017 Dr. Piscitelli noted that plaintiff turned in his walker for a wheelchair
and that plaintiffs “[w]ound care of his toe has been an uphill [battle] due to
uncontrolled [diabetes] contributing to slow partial healing.”

On June 30, 2017, Dr. Prakash examined plaintiff and noted that plaintiffs diabetes was
uncontrolled. He was worried about amputation because plaintiffs post-surgical healing
process would be complicated by the uncontrolled diabetes.

A June 30, 2017 x-ray noted the “possibility of early changes of osteomyelitis of the
distal phalanx.”

On July 3, 2017, plaintiff was sent to JRMC because of an infection of his great right toe
which needed surgical evaluation and possible amputation.

On July 5, 2017, plaintiff had an MRI of his right foot done at JRMC which “showed
osteomyelitis in the distal phalanx of his great toe.” However, there was no suspicion
that it had spread to the toe joint or adjacent bone.

On the weekend of July 8, 2017, plaintiffs great right toe was partially amputated.

On July 13, 2017, Dr. DiCocco told plaintiff that he needed to comply With taking his
NPH insulin twice a day, and that plaintiff was, “at best, only 50% compliant with his
insulin AM dosing.” Plaintiff told Dr. DiCocco that he believed that, when he took
insulin twice per day, his AlC goes up, which Dr. DiCocco noted “is absurd.” Finally,
Dr. DiCocco told plaintiff that he need not be afraid of large doses of NPH insulin
because it is “slow-acting.”

On July 20, 2017, Dr. Prakash evaluated plaintiffs right great toe after the partial

amputation.

10

On October 4, 2016, plaintiff filed a Request for Administrative Remedy in which he
complained that his right great toe condition was getting worse and that he wanted to see a
podiatrist. Plaintiffs request was denied, and he appealed this decision all the way to the BOP
General Counsel’s Office.

II. Standard of Review

Summary judgment “shall be rendered forthwith if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that there is no
genuine issue as to any material fact and that the moving party is entitled to judgment as a matter
of law.” Fed. R. Civ. P. 56(c). The moving party bears the burden of proving that judgment on
the pleadings is appropriate §§§ Celotex Corp. v. Citrate, 477 U.S. 317, 323 (1986) (moving
party bears the burden of persuasion on all relevant issues). To meet that burden, the moving
party must demonstrate that no genuine issues of material fact are present for resolution. I_d. at
322. Once a moving party has met its burden to show that it is entitled to judgment as a matter
of law, the burden then shifts to the non-moving party to point out the specific facts which create
disputed factual issues. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Matsushita
Electrical Industrial Co. v. Zenith Radio Co;p., 475 U.S. 574, 587 (1986). In evaluating a
motion for summary judgment, a district court should consider the evidence in the light most
favorable to the non-moving party and draw all reasonable inferences from those facts in favor of
that party. United States v. Diebold. Inc.. 369 U.S. 654, 655 (1962). Those facts which the
moving party bears the burden of proving are facts which are material. “[T]he substantive law
will identify which facts are material. Only disputes over facts which might affect the outcome
of the suit under the governing law will properly preclude the entry of summary judgment.”

Anderson, 477 U.S. at 248. An issue of material fact is genuine when, “the evidence create[s]

11

[a] fair doubt; wholly speculative assertions will not suffice.” Ross v. Communications Satellite
Qgp_., 759 F.2d 355, 364 (4th Cir. 1985). Thus, summary judgment is appropriate only where
no material facts are genuinely disputed and the evidence as a whole could not lead a rational
fact finder to rule for the non-moving party. Matsushita, 475 U.S. at 587.
III. Analysis

A. Eighth Amendment

Plaintiff alleges that Dr. DiCocco was deliberately indifferent to his serious medical
needs because Dr. DiCocco blamed his uncontrolled diabetes for his great right toe injury,
prescribed antibiotics that did not work, and did not check to see if his great right toe was
infected.

To state a cognizable Eighth Amendment claim for denial of medical care, a plaintiff
“must allege acts or omissions sufficiently harmful to evidence deliberate indifference to serious
medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976); se_e w Staples v. Va. Dep’t of
M, 904 F. Supp. 487, 492 (E.D. Va. 1995). Specifrcally, plaintiff must allege two distinct
elements to state a claim upon Which relief can be granted. First, he must allege a sufficiently
serious medical need. See. §g, Hall v. Holsmith, 340 Fed. Appx. 944, 947 & n.3 (4th Cir.
2009) (holding that flu-like symptoms did not constitute a serious medical need); Cooper v.
M, 814 F.2d 941, 945 (4th Cir. 1987) (determining that intense pain from an untreated bullet
wound is sufficiently serious); Loe v. Armistead, 582 F.2d 1291 (4th Cir. 1978) (concluding that
the “excruciating pain” of an untreated broken arm is sufficiently serious).

Second, he must allege deliberate indifference to that serious medical need. Under this
second prong, an assertion of mere negligence or even malpractice is not sufficient to state an

Eighth Amendment violation; instead, plaintiff must allege deliberate indifference “by either

12

actual intent or reckless disregar .” Miltier v. Beorn 896 F.2d 848, 851 (4th Cir. 1990)

 

(recognized in Sharpe v. S. Carolina Dep’t of Corr., 621 F. App’x 732, 733 (4th Cir. 2015) as

overruled on other grounds by Farmer v. Brennan 511 U.S. 825 (1994)); g M Daniels v.

 

Williams, 474 U.S. 327, 328 (1986). To do so, the prisoner must demonstrate that a defendant’s
actions were “[s]o grossly incompetent, inadequate, or excessive as to shock the conscience or to
be intolerable to fundamental faimess.” L_i_. Significantly, a prisoner’s disagreement with
medical personnel over the course of his treatment does not make out a cause of action. W_rigll
v. Collins, 766 F.2d 841, 849 (4th Cir. 1985).

The undisputed record establishes that plaintiff was treated consistently for his diabetes
and great right toe problems from at least July 2016 on. Contrary to plaintiffs allegations, Dr.
DiCocco and the other medical staff members took plaintiffs conditions seriously by constantly
adjusting his insulin regimen, encouraging plaintiff to comply with his insulin regimen,
prescribing antibiotics, performing x-rays to keep track of the potential for osteomyelitis,
working with a wound care specialist, requesting outside specialist consultations, and more.
While plaintiff ended up having his great right toe partially amputated, it was not because Dr.
DiCocco and the rest of the medical staff were deliberately indifferent Plaintiff may not have
agreed with the treatment he was receiving, however, that is insufficient to establish that Dr.
DiCocco acted so grossly incompetent, inadequate, or excessive as to shock the conscience or to
be intolerable to fiindamental fairness. M, 896 F.2d at 851. Therefore, Dr. DiCocco is

entitled to summary judgment as to plaintiffs claims of deliberate indifference

B. First Amendment

13

Plaintiff alleges that Dr. DiCocco refused to provide him medical care in retaliation for
being sued in the instant matter. Assuming, without deciding, that plaintiff can being a

retaliation claim under Bivens, this claim must be dismissed because it was not administratively

 

exhausted.

Pursuant to the Prison Litigation Reform Act (“PLRA”), “[n]o action shall be brought
with respect to prison conditions under . . . any [] Federal law, by a prisoner confined in any jail,
prison, or other correctional facility until such administrative remedies as are available are
exhausted.” § 42 U.S.C. § 1997e(a). The Supreme Court has specifically held that “federal
prisoners suing under Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971), must
first exhaust inmate grievance procedures.” Porter v. Nussle, 534 U.S. 516, 524 (2002).

Indeed, under the PLRA courts have no authority to waive this exhaustion requirement §
Graharn v. Geng, 413 Fed. App’x 660, 663 (4th Cir. Feb. 18, 2011). Moreover, the PLRA
requires “proper” exhaustion, which demands “compliance with an agency’s deadlines and other
critical procedural rules.” Woodford v. Ngo, 548 U.S. 81, 90-91, 93 (2006).

For a federal inmate such as plaintiff, BOP regulations 28 C.F.R. §§ 542.10 §t_ gm
provide a multi-layered exhaustion process. Under BOP regulations, an inmate is first required
to attempt to resolve the problem informally, but in the event this fails, the inmate must then file
a formal written Administrative Remedy Attempt within twenty days of the incident in question.
g 28 C.F.R. § 542.14(a). If the inmate is not satisfied with the response provided, he can
appeal the decision first to the warden of the particular facility (Level I), then to the appropriate
BOP Regional Director (Level II), and finally to the BOP General Counsel (Level III). § 28

C.F.R. §§ 542.10-542.15.

14

The undisputed record establishes that plaintiff did not raise any claims of retaliation in
the one administrative remedy request that was exhausted Accordingly, plaintiffs First
Amendment claim cannot go forward as it is unexhausted

IV. Conclusion

For the reasons stated above, Dr. DiCocco is entitled to summary judgment as to the

m claims against him. Accordingly, the Motion for Summary Judgment filed by Dr.

DiCocco will be granted by an Order to be issued with this Memorandum Opinion.

Entered this / ? day of A/O\/L”Zé'e/]/ 2018.

 

Alexandria, Virginia
/§/
'r. s. Euis, m ‘
United States District .T ge

15

